Citation Nr: 0113294	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for tendinitis of the 
left knee, including secondary to service-connected 
tendinitis of the right knee.

2.  Entitlement to a compensable rating for tendinitis of the 
right knee.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1997 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right knee 
tendinitis and assigned a noncompensable rating, effective 
December 1, 1998; and denied service connection for left knee 
tendinitis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As a 
result of this change, the Board has concluded that the case 
should be remanded to the RO for compliance with the notice 
and duty to assist provisions contained in the new law.  
Furthermore, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claims; that is, he should be advised to submit medical 
evidence that his left knee tendinitis is causally related to 
his military service or his service-connected right knee 
tendinitis and that his right knee tendinitis is more 
severely disabling than the current noncompensable rating 
indicates.  In addition, he should advise the RO of any 
outstanding medical records which support his claims that may 
be available but have not yet been obtained.  Importantly, 
however, the RO is informed that it is their responsibility 
to ensure that all appropriate development is undertaken in 
this case, including obtaining a medical examination and 
opinion.  

It is further noted that the current medical evidence of 
record is inadequate to address the issue of functional loss 
attributable to the veteran's right knee tendinitis.  In this 
regard, the medical evidence of record does not contain 
information equating functional loss with additional loss of 
range of motion.  The RO is reminded that functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) must be considered 
in rating the veteran's right knee tendinitis.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Moreover, the RO's attention is directed to an opinion by the 
General Counsel to the effect that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, and that evaluation of knee 
dysfunction under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that such a separate rating must be based upon additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to obtain the separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a 
later opinion, the General Counsel indicated that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  Hence, the RO should consider these 
provisions in the veteran's case to the extent they are 
applicable.  Moreover, it does not appear that the examiner 
had the benefit of the claims folder as an AMIE Compensation 
and Pension Exam Worksheet indicated that the Claims folder 
was not to accompany the request for an examination.  38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole recorded history.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Since the veteran's claim 
for disability compensation has remained in appellate status 
since he filed a notice of disagreement as to the initial 
decision on his original claim for benefits, the Court's 
holding would be applicable to his case.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. § 3.655 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for right and left knee 
tendinitis.  All identified records should 
be obtained.  The veteran is also notified 
of the need to submit medical evidence 
that it is at least as likely as not 
[standard of proof is italicized] that his 
left knee tendinitis is related to his 
military service or to his service-
connected tendinitis of the right knee; 
and that his right knee tendinitis is more 
disabling than the current rating 
indicates.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, including 
the service medical records, which should 
be provided to him/her prior to the 
examination.  After the examination (which 
should include any other tests deemed 
indicated by the examiner) and a review of 
the record, the examiner should provide 
written responses, to the extent feasible, 
to the following questions and inquiries:

(a)  Does the veteran currently have 
a chronic left knee disorder?  
Please list all clinical diagnoses.  

(b)  Is it at least as likely as not 
that any currently diagnosed left 
knee disability had its onset in or 
is otherwise related to the 
veteran's military service or is 
proximately due to or the result of 
or is being aggravated by the 
service-connected right knee 
tendinitis.  

(c)  Report the actual range of 
motion of the veteran's knees.  

(d)  Indicate whether the veteran's 
knees exhibit any subluxation or 
lateral instability.  

(e)  Assess whether the veteran's 
right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected tendinitis.  If 
so, this should be quantified to the 
extent possible, to include 
expressing such functional loss in 
terms of additional degrees of loss 
of range of motion.  Answer this 
same question with regard to any 
disability of the left knee which is 
determined to have had its onset in 
or to be otherwise related to 
military service or that is 
proximately due to or the result of 
or being aggravated by the service 
connected right knee disability.

(f).  Assess whether pain 
attributable to the service-
connected right knee tendinitis 
could significantly limit functional 
ability during flare-ups or when the 
veteran's right knee was used 
repeatedly over time?  If so, this 
should be quantified to the extent 
possible, to include expressing such 
functional loss in terms of 
additional degrees of loss of range 
of motion.  Answer this same 
question with regard to any 
disability of the left knee which is 
determined to have had its onset in 
or to be otherwise related to 
military service or that is 
proximately due to or the result of 
or being aggravated by the service 
connected right knee disability.

The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) which 
contains notice of all relevant actions 
taken on the claim, as well as a summary 
of the evidence and applicable laws and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


